Citation Nr: 0114049	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to increased evaluation for postgastrectomy 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from June 1943 until April 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO), which continued a 40 
percent evaluation for the veteran's postgastrectomy 
syndrome.

The veteran originally requested a travel board hearing in 
regard to this matter, but he later withdrew that request in 
correspondence dated June 2000.

The Board notes that in a January 2000 letter, the veteran 
indicated that his postgastrectomy syndrome has caused him to 
develop depression.  In light of that statement, and pursuant 
to a request by the veteran's representative, set forth in a 
January 2001 informal hearing presentation, the issue of 
service connection for depression, as secondary to 
postgastrectomy syndrome, is referred back to the RO for 
development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's postgastrectomy syndrome is currently 
productive of complaints of diarrhea, abdominal discomfort, 
and distention, but there is no evidence of anemia, weight 
loss, malnutrition, hypoglycemic symptoms, or circulatory 
symptoms after meals.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postgastrectomy syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R.§§ 4.1-
4.14, 4.111, 4.112, 4.114, Diagnostic Code 7308 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a disability 
evaluation in excess of 40 percent for postgastrectomy 
syndrome pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7308.  
Essentially, the veteran argues that his current rating is 
not reflective of the severity of his symptomatology.  The 
veteran maintains that he feels sick after every meal, must 
limit his diet to certain foods, has diarrhea, and has 
developed depression as a result of the foregoing.

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that the 
veteran's service medical records have been obtained and the 
veteran has been afforded a VA examination as recent as 
November 1999, in association with this matter.  Medical 
records representing examinations of the veteran by private 
physicians have also been submitted.  Upon denial of the 
claim, the veteran was sent a Statement of the Case in March 
2000, which explained the basis for the denial and set forth 
the evidence necessary to substantiate the claim.  Finally, 
the veteran's representative, on behalf of the veteran, has 
submitted a written brief on appeal.  This being the case, 
the Board finds that this claim is ready for appellate 
review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection in 
an April 1975 rating decision, which assigned a 40 percent 
rating for the veteran's postgastrectomy syndrome, effective 
from July 1973.  This rating has been in effect ever since 
that time.  In October 1999, the RO received the veteran's 
claim for an increased rating.  

Review of the pertinent evidence of record reveals that the 
veteran was afforded a VA examination in November of 1999 in 
relation to his postgastrectomy syndrome.  It was noted that 
the veteran had developed an ulcer during service in 1944, 
and in 1960 and 1962, he underwent surgery.  The veteran 
reported to the examiner that a bland diet helps manage his 
syndrome and other types of food make the problem worse.  He 
stated that he seldom has vomiting, but experienced abdominal 
discomfort or colic almost daily.  The veteran complained of 
distention, and after meals he noticed nausea.  He seldom has 
blood in his stools, which tend to be loose, with the first 
stool of the day tending to be more solid.  Physical 
examination of the veteran revealed no signs of weight loss 
or anemia.  The heart had an irregular rhythm without 
murmurs.  The abdomen was soft and nontender.  After 
examination, the veteran was diagnosed with status post 
gastrectomy and dumping syndrome, related to the gastrectomy.

Also contained in the claims file are VA outpatient records 
dated in March 2000.  In this general check up, the veteran 
complained of extreme difficulty in eating most foods due to 
the resultant unpredictable bouts of diarrhea.  The veteran 
stated that he has difficulty going places and must stay near 
restroom facilities because his evacuation is large and 
rapid.  He stated that this problem has become worse over the 
years.  The veteran was diagnosed with chronic diarrhea.

The veteran also submitted a personal statement that 
describes his lifestyle limitations due to the 
postgastrectomy syndrome.  The veteran wrote that he is sick 
after every meal, suffers from dumping syndrome several times 
a week, and frequently suffers sweating and shaking after 
meals.  The veteran also wrote that due to his 
postgastrectomy syndrome, he cannot tolerate many foods.  The 
veteran felt that in light of his years of service and his 
present condition, he should be rated as 100 percent 
disabled.

There are various postgastrectomy symptoms that may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those events occurring from 1 to 3 
hours after eating usually present definite manifestations of 
hypoglycemia.  See 38 C.F.R. § 4.111.  Minor weight loss or 
greater weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records.  See 38 C.F.R. § 4.112.

The veteran's postgastrectomy syndrome is currently rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7308, which assigns 
a 40 percent rating where moderate postgastrectomy syndrome 
is demonstrated by "less frequent episodes of epigastric 
disorders [compared to severe postgastrectomy syndrome] with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss."  A 60 percent evaluation is 
assessed where the postgastrectomy syndrome is severe, and 
demonstrated by being "associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia."

Upon reviewing the rating criteria in relation to the 
veteran's symptomatology, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 40 percent disability evaluation, and the 
preponderance of the evidence is against a higher rating at 
this time.  The veteran has complained of the onset of 
frequent sweating, shaking, and diarrhea after meals.  In the 
November 1999 VA examination report reflects a diagnosis of 
postgastrectomy syndrome and dumping syndrome, and the 
examiner confirmed that the veteran reported abdominal 
discomfort, feelings of nausea, and liquid stools as the day 
progressed.  The examiner also noted that the veteran had to 
eat a bland diet, as spicy foods worsened his disability.  
However, the examiner clearly indicated that the veteran 
demonstrated no signs of weight loss or anemia, which are 
criteria required for a higher 40 percent rating.  Moreover, 
the veteran himself does not complain of such symptoms.  
There is also no evidence of record of circulatory problems 
after meals, or malnutrition  The examiner stated that the 
veteran had an irregular heartbeat with no murmur, but did 
not attribute any irregularity to the veteran's 
postgastrectomy syndrome, or state that this irregularity 
became worse after meals.  The veteran's most significant 
complaint appears to be his chronic diarrhea, which 
interferes with his ability to go places.  The Board finds 
that the veteran's symptoms are reflected in the current 40 
percent rating, and in the absence of medical evidence of 
more severe symptomatology, such as anemia, hypoglycemic 
symptoms, weight loss, and malnutrition, there is simply no 
basis for a rating in excess of 40 percent. 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
postgastrectomy syndrome, including any effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a 40 percent rating for postgastrectomy 
syndrome.  Should the veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
a higher rating.  The Board has considered the benefit of the 
doubt rule in this case, but as there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the claim, the rule is not applicable in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his postgastrectomy 
syndrome, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against assigning a rating 
in excess of 40 percent for postgastrectomy syndrome, either 
on a schedular or extra-schedular basis, and the appeal is 
denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
postgastrectomy syndrome is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

